Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
	Claim 5 recites “The gas compressor…comprising at least one of a suction throttle valve…and a gas relief valve…”, and then subsequently “the controller causes the suction throttle valve to be closed and the gas relief valve to be open during the no-load operation…”. The first clause makes the throttle valve or the gas relief valve optional, the second clause requires both vales for the function. The examiner recommends removing the “at least one off” limitation.
	Claim 10 recites “a cooling mechanism…”; this should read “the cooling mechanism” to correspond to claim 8 from which claim 10 depends.



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US Patent No. 11,092,156) in view of Fujimoto et al (US Patent No. 9,057,374).

Moens teaches:

limitations from claim 1, a gas compressor (1) comprising: a compressor main body (2) that compresses a gas; a drive source (3) that drives the compressor main body; a controller (9) that controls a rotation speed of the drive source in accordance with a discharge pressure of the compressor main body (C. 4 Lines 52-67 for example); and a temperature detector (11) that detects a temperature of a discharge gas of the compressor main body (C. 4 Lines 64-66 and C. 5 Lines 1-4), wherein when detecting that the temperature detected by the temperature detector is equal to or lower than a predetermined temperature (dew point temperature, Tdew point) during operation, the controller causes the lower limit rotation speed (minimum working speed rpmmin) of the drive source to be a lower limit rotation speed at which the temperature of the discharge gas is higher than the predetermined temperature, the lower limit rotation speed being higher than a lower limit rotation speed at which the detected temperature is higher than the predetermined temperature (C. 6 Line 54 through C. 7 Line 38);

Moens teaches monitoring a minimum speed to increase said minimum speed to a speed at which a certain temperature is achieved, but is silent as to an unloaded operation;

Fujimoto teaches:

limitations from claim 1, a gas compressor (1) comprising a compressor main body (2), a drive source (12), and a controller (40); wherein the gas compressor performs no-load operation in which the rotation speed of the drive source is a lower limit rotation speed, when the discharge pressure reaches an upper limit pressure higher than a set pressure (C. 6 Line 44 through C. 7 Line 7);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide an unload condition at high discharge pressures in the compressor of Moens, as taught by Fujimoto, in order to reduce wear on the system components such as the motor when the user is not consuming the pressurized gas; the temperature based control of Moens is applicable to unloaded mode, to similarly prevent condensation.



Moens further teaches:

limitations from claim 2, wherein the predetermined temperature is a minimum temperature at which no drain (condensate) is generated in the discharge gas (C. 8 Lines 1-6);

limitations from claim 6, wherein a compression type of the compressor main body is either a positive-displacement type or a turbo type (C. 4 Lines 45-47);

limitations from claim 7, wherein a type of the compressor main body is either a liquid supply type or a non-liquid supply type (C. 4 Lines 45-47);



Fujimoto further teaches:

limitations from claim 5, further comprising at least one of a suction throttle valve (13) that controls an intake amount of the compressor main body and a gas relief valve (28) disposed in a discharge line of the compressor main body to release the discharge gas, wherein the controller causes the suction throttle valve to be closed and the gas relief valve to be open during the no-load operation (C. 6 Lines 46-55), and when the discharge pressure of the compressor main body reaches a lower limit pressure which is lower than the upper limit pressure and is equal to or higher than the set pressure, the controller switches to load operation in which the throttle valve is opened and the gas relief valve is closed, at the lower limit rotation speed of the no-load operation (C. 6 Lines 60-67);





Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moens (US Patent No. 11,092,156) in view of Fujimoto et al (US Patent No. 9,057,374) as applied to claim 1 above, and in further view of Smith (US Patent No. 7,908,875).

Moens does not teach a delay in monitoring for the predetermined temperature;

Smith teaches a compressor (102) and a controller (“monitoring system”); wherein a temperature control (sensor T1) is carried out by the controller (see FIG. 4; C. 7 Lines 21-47); and wherein a time delay is provided during which time a variable comparison/compressor control based on the comparison is not carried out (C. 13 Lines 17-34);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to provide in the compressor control of Moens a predetermined time delay before initiating a control comparison, as taught by Smith, in order to reduce cycling of the compressor speed cause by inaccurate data (for instance transitive temperature changes when switching speed and/or modes of operation).





Claim(s) 8 and 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-144703 (herein Ota).

A machine translation of Ota has been provided with the current office action and is relied upon herein.

Ota teaches:

limitations from claim 8, gas compressor comprising: a compressor body (1) that compresses a gas; a cooling mechanism (fans 25a-c) that cools a discharged compression gas of the compressor main body (paragraph 21); a drive source (9) that drives the compressor main body; a controller (24) that controls operation of the cooling mechanism while controlling a rotation speed of the drive source in accordance with a discharge pressure of the compressor main body (paragraph 24); and a temperature detector (34) that detects a temperature of a discharge gas of the compressor main body, the gas compressor performing no-load operation in which the rotation speed of the drive source is a lower limit rotation speed when the discharge pressure reaches an upper limit pressure higher than a set pressure (paragraph 36-37), wherein when detecting that the temperature detected by the temperature detector is equal to or lower than a predetermined temperature during the no-load operation, the controller restricts operation of the cooling mechanism (via stopping the fan or reducing a speed of the fan) more than when the detected temperature is higher than the predetermined temperature and controls the operation of the cooling mechanism such that the temperature of the discharge gas becomes higher than the predetermined temperature (paragraphs 47-48; Ota relies on a temperature difference utilizing a discharge temperature rather than simply a discharge temperature; However, Ota teaches that the difference between an inlet and discharge temperature is monitored and when the difference small, i.e. under 15oC, the cooling fans are stopped; therefore a reduction in discharge temperature leads to a small difference and a subsequent fan restriction);

limitations from claim 11, wherein the cooling mechanism includes a heat exchanger (16) and a fan (25a-c) that generates cooling air exchanging heat with the heat exchanger (paragraph 26 for example), a rotation speed of the fan being controlled to be variable (paragraph 44) and the restriction of the operation of the cooling mechanism by the controller includes further reducing a minimum rotation speed of the fan (paragraph 44, 47; the fans are speed-reduced or stopped to raise or prevent lowering of the fluid temperature);

limitations from claim 12, wherein a compression type of the compressor main body is either a positive-displacement type or a turbo type (screw-compressor; paragraph 5-6);

limitations from claim 13, wherein a type of the compressor main body is either a liquid supply type or a non-liquid supply type (screw-compressor; paragraph 5-6);





Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2008-144703 (herein Ota) as applied to claim 8 above, and in further view of Moens (US Patent No. 11,092,156).

Ota teaches:

limitations from claim 9, wherein the restriction of the operation of the cooling mechanism by the controller includes stopping the cooling mechanism (paragraphs 44 controlling a fan speed, and alternatively paragraph 47 stopping the fans as the control);

Ota does not teach controlling a compressor speed based on said monitored temperature; and the controller increases the lower limit rotation speed when the temperature detected by the temperature detector is equal to or lower than the predetermined temperature even when the controller stops the cooling mechanism.

Moens teaches:

limitations from claim 9, a gas compressor (1) comprising: a compressor main body (2) that compresses a gas; a drive source (3) that drives the compressor main body; a controller (9) that controls a rotation speed of the drive source in accordance with a discharge pressure of the compressor main body (C. 4 Lines 52-67 for example); and a temperature detector (11) that detects a temperature of a discharge gas of the compressor main body (C. 4 Lines 64-66 and C. 5 Lines 1-4), wherein when detecting that the temperature detected by the temperature detector is equal to or lower than a predetermined temperature (dew point temperature, Tdew point) during operation, the controller causes the lower limit rotation speed (minimum working speed rpmmin) of the drive source to be a lower limit rotation speed at which the temperature of the discharge gas is higher than the predetermined temperature, the lower limit rotation speed being higher than a lower limit rotation speed at which the detected temperature is higher than the predetermined temperature (C. 6 Line 54 through C. 7 Line 38);

It would have been obvious to one of ordinary skill in the art of compressors at the time the invention was filed to include a speed control of the compressor of Ota in addition to the cooler control, as taught by Moens, in order to further maintain the compressor unit temperature within a range where condensation/drain does not form (see C. 8 Lines 1-6 of Moens).



Allowable Subject Matter
Claims 3 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art to Moens and Ota do not teach that the predetermined temperature, to which the measured temperature is compared, is arrived at by adding a temperature, by which the cooling mechanism makes a temperature of the discharge gas reduce, to a minimum temperature in which no drain is generated in the discharge gas. Moens does not teach a particular method of arriving at said temperature; Ota teaches a temperature difference, but discloses no addition of temperatures.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

US 8,226,378 teaches a compressor with an adjustable cooling valve to reduce condensate production.
US 6,085,723 teaches controlling idling speeds in compressor based on temperature.
US 4,358,247 teaches controlling compressor speed to raise temperatures and reduce condensation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746